 



Exhibit 10.2
AMERISTAR CASINOS, INC.
RESTRICTED STOCK AGREEMENT
July 28, 2006
John M. Boushy
152 Augusta Street
Henderson, Nevada 89074
Dear Mr. Boushy:
This letter agreement (this “Agreement”) sets forth the terms and conditions
applicable to the shares of restricted stock granted to you by Ameristar
Casinos, Inc., a Nevada corporation (the “Company”), pursuant to the Company’s
Amended and Restated 1999 Stock Incentive Plan (the “Plan”). You have been
granted ninety-five thousand eight hundred seventy-six (95,876) restricted
shares (the “Restricted Shares”) of the Company’s Common Stock, par value $0.01
per share (the “Common Stock”). Your Restricted Shares are subject to the terms
and conditions set forth in the Plan and this Agreement. As used herein, the
term “Committee” shall mean the Compensation Committee or such other committee
of directors appointed by the Board of Directors of the Company to administer
the Plan or, if no committee has been appointed for such purpose, reference to
the “Committee” shall be deemed a reference to the Board of Directors of the
Company. Any terms used in this Agreement and not defined shall have the
respective meanings set forth in the Plan.

1.   Vesting of and Payment for Restricted Shares

  (a)   Unless they vest on an earlier date as provided in Paragraphs 4 and 5
below, your Restricted Shares will vest as follows: 31,959 shares on January 1,
2007; 31,959 shares on January 1, 2008; and 31,958 shares on January 1, 2009,
provided that you are an employee of or have another qualifying Relationship
with the Company or one of its subsidiaries on each such respective date.    
(b)   You are not required to pay the Company to receive the Restricted Shares
granted to you by this Agreement.

2.   Restrictions on the Restricted Shares

Until Restricted Shares have vested, they may not be sold, transferred,
assigned, pledged or otherwise disposed of or encumbered, whether by operation
of law or otherwise; provided, however, that at your election the Restricted
Shares may be originally issued in the name of or transferred to your family
trust or limited partnership or other permitted assignee solely for estate
planning purposes (“Permitted Assignee”). Restricted Shares shall be evidenced
by stock certificates bearing an appropriate legend referring to the applicable
terms, conditions and restrictions of this Agreement. Stock certificates
representing the Restricted Shares will be registered in your name or the name
of your Permitted Assignee as of the date hereof, but such certificates will be
held by the Company on your behalf until the respective Restricted Shares vest,
and you or your Permitted Assignee shall deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares. At such time as Restricted
Shares vest, a certificate

 



--------------------------------------------------------------------------------



 



representing such shares (less any shares retained by the Company to satisfy
your tax withholding obligations) will be delivered to you or your Permitted
Assignee as soon as practicable, free of the restrictive legend.

3.   Dividends and Voting

From and after the date of this Agreement, if any dividends or other
distributions are declared by the Company on the Common Stock, such dividends or
distributions with respect to your Restricted Shares which are not vested on the
record date for such dividend or distribution will be reinvested on the record
date, based on the Fair Market Value Per Share of the Common Stock on such date,
in additional Restricted Shares (rounded to the nearest whole share) having the
same vesting date as the Restricted Shares to which the dividend or distribution
is applicable. You will have the right to vote your Restricted Shares without
regard to whether or not they are vested.

4.   Termination of Employment

  (a)   General. If your employment or other qualifying Relationship terminates
for any reason, except as otherwise expressly provided in any employment
agreement between you and the Company, any of your Restricted Shares which have
not vested prior to your termination of employment or other qualifying
Relationship will be forfeited and cancelled.     (b)   Acceleration of Vesting.
In addition to any provision for acceleration of vesting expressly provided in
any employment agreement between you and the Company, the Committee may, in its
sole discretion, with or without the imposition of conditions, declare all or
any portion of your Restricted Shares immediately vested or otherwise accelerate
the vesting date of your Restricted Shares or any portion thereof.     (c)  
Relationship. Nothing contained herein shall be construed to limit or restrict
the right of the Company or any of its subsidiaries to terminate your employment
or other Relationship at any time, with or without cause, or to increase or
decrease your compensation from the rate in existence at the time the Restricted
Shares are granted. As used in this Agreement, the term “Relationship” shall
mean that you are or have agreed to become an officer, director, employee,
consultant, adviser or independent contractor of the Company or any Related
Company.

5.   Change in Control; Corporate Transaction

In the event of a Change in Control, any portion of the Restricted Shares which
has not otherwise vested shall automatically accelerate so that all such
Restricted Shares shall, immediately upon the effective time of the Change in
Control, become vested. In the event of a Corporate Transaction, any portion of
the Restricted Shares which has not otherwise vested shall automatically
accelerate so that all such Restricted Shares shall, immediately prior to the
effective time of the Corporate Transaction, become vested.

-2-



--------------------------------------------------------------------------------



 



6.   Income Tax Withholding

You must make arrangements satisfactory to the Company to satisfy any applicable
federal, state or local tax withholding liability arising with respect to the
Restricted Shares at the time such liability arises. You can either make a cash
payment to the Company of the required amount or, if you do not make an election
under Section 83(b) of the Internal Revenue Code, you can elect to satisfy your
withholding obligation by having the Company withhold from your Restricted
Shares a number of shares of Common Stock (rounded to the nearest whole share)
having a Fair Market Value Per Share equal to the amount of your withholding
obligation. If you fail to satisfy your withholding obligation in a time and
manner satisfactory to the Company, the Company shall, to the extent permitted
by applicable law, have the right to withhold the required amount from your
Restricted Shares of Common Stock, salary or any other amounts payable to you.
Any election to have shares withheld must be made on or before the vesting date
of your Restricted Shares giving rise to the tax withholding obligation. A copy
of the withholding election form and instructions are attached.

7.   Adjustment in Certain Events

In the event of specified changes in the Company’s capital structure, the
Committee is required to make appropriate adjustment in the number and kind of
shares authorized by the Plan and the number and kind of shares covered by
outstanding awards. This Agreement will continue to apply to your Restricted
Shares as so adjusted.

8.   Effect on Other Benefits

Income recognized by you as a result of the grant or vesting of Restricted
Shares or the receipt of dividends or other distributions on your Restricted
Shares will not be included in the formula for calculating benefits under the
Company’s other benefit plans and programs.

9.   Method of Acceptance

This Agreement is addressed to you in duplicate and shall not be effective until
you execute the acceptance below and return one copy to the Company, thereby
acknowledging that you have read and agreed to all the terms and conditions of
this Agreement and the Plan.

10.   Plan Terms

In the event of any conflict between the provisions of this Agreement and the
Plan, the Plan shall govern. All determinations and interpretations thereof made
by the Committee shall be conclusive and binding on the parties hereto and their
successors and assigns.

-3-



--------------------------------------------------------------------------------



 



     EXECUTED as of July 28, 2006.

                  AMERISTAR CASINOS, INC.    
 
           
 
  By:   /s/ Peter C. Walsh    
 
           

             
ACCEPTED:
           
 
           
/s/ John M. Boushy
      July 28, 2006    
 
           
JOHN M. BOUSHY
      Date    

-4-



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR WITHHOLDING ELECTION
RESTRICTED SHARES GRANTED ON JULY 28, 2006

1.   You can use this Withholding Election form if you would like to have some
of your Restricted Shares withheld by the Company when they vest and used to
satisfy your tax withholding obligations. If you do not file this election with
the Company’s Controller on or before the date your Restricted Shares vest, you
must pay the Company the amount of your federal, state and local tax withholding
obligations with respect to such Restricted Shares by cash or check at the time
you recognize income with respect to such shares, or you must make other
arrangements satisfactory to Company to satisfy this obligation.

2.   DO NOT FILE THIS FORM IF YOU HAVE MADE AN ELECTION WITH RESPECT TO THESE
SHARES UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE.

3.   You may amend this election at any time by filing a subsequently dated
Withholding Election form with the Company’s Controller. Copies of this form may
be obtained from the Company’s General Counsel.

 



--------------------------------------------------------------------------------



 



WITHHOLDING ELECTION
RESTRICTED SHARES GRANTED ON JULY 28, 2006
I hereby elect to have Ameristar Casinos, Inc. (the “Company”) withhold a number
of shares of Common Stock from the award granted to me on the date referenced
above pursuant to the Company’s Amended and Restated 1999 Stock Incentive Plan
equal to the number of shares (rounded to the nearest whole share) necessary to
satisfy the Company’s federal, state and local tax withholding obligations with
respect to the vesting of such Shares.

         
 
       
 
  Signature    
 
       
 
       
 
  Name (Print or Type)    
 
       
 
       
 
  Date    

 